Exhibit23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the previously filed Registration Statement (No. 333-5432) on Form S-8 and (No.333-96579) on Form S-3D of Middlefield Banc Corp. of our report datedMarch13, 2012, relating to our audits of the consolidated financial statements included in and incorporated by reference in the Annual Report on Form 10-K of Middlefield Banc Corp. for the year ended December31, 2012. /s/S.R. Snodgrass, A.C. Wexford, PA March 13, 2013
